DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 2/16/2021.  
Election/Restrictions
Claim 1 is allowable. The restriction requirement between the species, as set forth in the Office action mailed on 6/2/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/2/2020 is withdrawn.  Claims 5-11, directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 12-19 are directed to Invention II remain withdrawn from consideration because the claims do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
	Claims 12-19 are cancelled.
REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of claim 1 as amended in its entirety.  The prior art to Kinghorn do not teach the invention of claim 1.
A semiconductor device comprising: a first semiconductor chip that includes: a first substrate; an insulating layer formed on an upper surface of the first substrate; an optical waveguide formed on the insulating layer; an upper surface of the first substrate, an interlayer insulating film formed over the insulating layer so as to cover the optical waveguide; and a concave portion formed in a region of the first substrate different in a region that differs from a region in which the optical waveguide is formed, wherein the concave portion penetrates into the first substrate through the interlayer insulating film and the insulating layer; and a second semiconductor chip that includes a second substrate, and a light emitting unit formed on an upper surface of the second substrate and emitting a light toward the optical waveguide, wherein the second semiconductor chip is mounted in the concave portion, and wherein a pedestal which is an insulating film is formed between a bottom surface of the concave portion and a back surface of the second substrate, the back surface being a surface opposite to the upper surface of the second substrate.
Claims 2-11 depend on claim 1.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ERIN D CHIEM/Examiner, Art Unit 2883                                                                                                                                                                                                        
/RYAN A LEPISTO/Primary Examiner, Art Unit 2883